DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-11 have been examined.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “…generate a hydraulic pressure of brake fluid…and an electronic control unit (ECU) configured to calculate a hydraulic pressure…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.
a hydraulic pressure to be generated…of the brake fluid; measuring a hydraulic pressure…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(s) as being unpatentable over Matsuura (US20180065611A1).
	Claim.1 Matsuura discloses a brake system (see at least abstract, a brake control device and method) comprising: a piston configured to generate a hydraulic pressure of brake fluid stored in a brake system (see at least fig.1, 3, p19, the brake pedal 6 is operated by a driver to foe stepped on in a direction indicated by the arrow A of FIG.2 at the time of a braking operation for the vehicle, a stroke sensor 7 is provided to the brake pedal 6, the stroke sensor 7 detects a depressing operation amount or a depressing force on the brake pedal 6, and outputs a detection signal thereof to a first ECU 26, p24-25, p106); and an electronic control unit (ECU) configured to calculate a hydraulic pressure to be generated in response to an amount of movement of the piston (see at least fig.1,3, p43, detects or calculates the master pressure Pin to be supplied from the master cylinder 8 to the hydraulic pressure sensor 29 is electrically connected to the second ECU 32, p48 ), wherein the electronic control unit (ECU) estimates a current temperature of the brake fluid (see at least fig.1, 3, p40, a brake fluid temperature detecting unit serving as a brake 
	Claim.2 Matsuura discloses wherein the electronic control unit (ECU) corrects a first function based on the current temperature, and calculates a maximum estimated hydraulic pressure of the piston having moved to a maximum limit value based on the corrected first function (see at least fig.1,3-6, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p28-29, piston 18 forward or backward in the axial direction of the master cylinder, p38-43, p116).
	Claim.3 Matsuura discloses wherein: when the maximum estimated hydraulic pressure is less than a pre-stored maximum hydraulic-pressure reference value, the electronic control unit (ECU) reduces the maximum hydraulic-pressure reference value (see at least fig.1,3-6, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p28-29, piston 18 
	Claim.4 Matsuura discloses further comprising: a sensor module configured to measure the hydraulic pressure, whereby the hydraulic pressure measured by the sensor module reaches the maximum hydraulic-pressure reference value in a situation in which sudden deceleration control is required (see at least fig.1, 3, p19, the brake pedal 6 is operated by a driver to foe stepped on in a direction indicated by the arrow A of FIG.2 at the time of a braking operation for the vehicle, a stroke sensor 7 is provided to the brake pedal 6, the stroke sensor 7 detects a depressing operation amount or a depressing force on the brake pedal 6, and outputs a detection signal thereof to a first ECU 26, p24-25, p106), the electronic control unit (ECU) moves the piston backward (see at least fig.1,3-4, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p28-29, piston 18 forward or backward in the axial direction of the master cylinder, p38-43, p116).
	Claim.5 Matsuura discloses wherein the electronic control unit (ECU) corrects the first function in a manner that, as the temperature of the brake fluid increases, a change value of the hydraulic pressure relative to a volume change in the brake fluid decreases (see at least fig.1,3-4, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p25-26, the brake fluid contained in the reservoir 14 is fed and discharged into the hydraulic chambers 11A and 11b, p28-29, piston 18 forward or backward in the axial direction of the master cylinder, p38-43, p116).
	Claim.6 Matsuura discloses wherein: when the temperature of the brake fluid is equal or higher than a predetermined high-temperature reference value, the electronic control unit (ECU) corrects the 
	Claim.7 Matsuura discloses a method for controlling a brake system in which a first function for calculating a hydraulic pressure to be generated in response to volume of brake fluid to be consumed in the brake system is pre-stored (see at least abstract, a brake control device and method, p116), the method comprising: estimating a temperature of the brake fluid (see at least fig.1, 3, p40, a brake fluid temperature detecting unit serving as a brake fluid temperature detecting means for detecting a temperature of the brake fluid of the brake fluid, and a braking instruction signal output unit serving as a braking instruction signal output means for outputting a braking instruction signal to the fourth ECU61, p88, p98-100); measuring a hydraulic pressure of the brake fluid (see at least fig.1,3, p43, detects or calculates the master pressure Pin to be supplied from the master cylinder 8 to the hydraulic pressure sensor 29 is electrically connected to the second ECU 32, p48 ); calculating a maximum estimated hydraulic pressure of a piston based on the estimated temperature; determining a maximum hydraulic-pressure reference value for controlling backward movement of the piston based on the maximum estimated hydraulic pressure; and when the measured hydraulic pressure reference value in a situation 
	Claim.8 Matsuura discloses wherein the calculating the maximum estimated hydraulic pressure based on the estimated temperature includes: correcting the first function based on the estimated temperature; and 30calculating an estimated hydraulic pressure based on the corrected first function, wherein the calculating the estimated hydraulic pressure includes calculating 18an estimated hydraulic pressure at a certain point based on the corrected first function (see at least fig.1,3-6, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p28-29, piston 18 forward or backward in the axial direction of the master cylinder, p38-43, p116).
	Claim.9 Matsuura discloses wherein the determining the 5maximum hydraulic-pressure reference value for controlling backward movement of the piston based on the maximum estimated hydraulic pressure includes: when the maximum estimated hydraulic pressure is less than a pre-stored maximum hydraulic-pressure reference value, reducing the maximum hydraulic- 10pressure reference value (see at least fig.1,3-6, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p28-29, piston 18 forward or backward in the axial direction of the master cylinder, p38-43, p63-65, the hydraulic pressure in the disc brakes 5L and 54R is to be reduced, the pressure-reduction control valves 43 and 43  ,p116).

	Claim.11 Matsuura discloses wherein the correcting the first function based on the temperature includes:  20when the temperature of the brake fluid is equal to or higher than a predetermined high-temperature reference value, correcting the first function to a pre-stored second function (see at least fig.1, 3, p40, a brake fluid temperature detecting unit serving as a brake fluid temperature detecting means for detecting a temperature of the brake fluid of the brake fluid, and a braking instruction signal output unit serving as a braking instruction signal output means for outputting a braking instruction signal to the fourth ECU61, pp88, p98); and when the temperature of the brake fluid is less than a predetermined low- temperature reference value, correcting the first function to a pre-stored third 25function (see at least fig.1,3-4, abstract, a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder, a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder, p38-43, p116).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662